Electronically Filed
                                                         Supreme Court
                                                         SCWC-15-0000479
                                                         10-NOV-2016
                                                         10:46 AM



                            SCWC-15-0000479

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                      GUSTAFSON REAL ESTATE LLC,
                    Respondent/Plaintiff-Appellee,

                                  vs.

                            MICHAEL WATKINS,
                    Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
          (CAAP-15-0000479; CIVIL CASE NO. 1RC15-1-3764)

       ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner/defendant-appellant

Michael Watkins’s application for writ of certiorari, it appears

that Watkins’s application was due on September 21, 2016, which

was 30 days after the Intermediate Court of Appeals’ August 22,

2016 judgment.   Hawai#i Revised Statutes (HRS) § 602-59(c) (Supp.

2014); Hawai#i Rules of Appellate Procedure (HRAP) Rule

40.1(a)(1)(2016).    It further appears that Watkins requested an

extension of time on October 14, 2016, which was untimely and was

appropriately denied.    HRS § 602-59(c); HRAP Rule 40.1(a)(4).

          Watkins’s application was filed on October 24, 2016.

The application is untimely and thus, this court lacks appellate
jurisdiction.   Therefore,

          IT IS HEREBY ORDERED that the application for writ of

certiorari is dismissed.

          DATED:   Honolulu, Hawai#i, November 10, 2016.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson




                                 2